Citation Nr: 1544930	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1. Entitlement to a compensable rating for headaches and dizziness as residual of cerebral ataxia.

2. Entitlement to increased disability ratings for service-connected disabilities, on extraschedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2012 RO decision. In August 2014, the Board assigned separate ratings for right sciatic nerve due to disturbed/unsteady gait, left sciatic nerve due to disturbed/unsteady gait, right anterior crural nerve (femoral) due to decreased sensory function, left anterior crural nerve (femoral) due to decreased sensory function, right internal saphenous nerve due to decreased sensory function, left internal saphenous nerve due to decreased sensory function, dystharthric speech and nystagmus, all as residuals of cerebral ataxia. The Board found that headaches and dizziness did not manifest as residuals of cerebral ataxia. Additionally, the Bard found that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) were not met. 

The Veteran appealed the decision with respect to the findings that the headaches and dizziness did not manifest as residuals of cerebral ataxia and that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) were not met to the United States Court of Appeals for Veterans Claim (Court). In June 2015, the Court granted the parties Joint Motion for Partial Remand (Joint Motion) vacating the Board's August 2015 decision with respect to the findings that headaches and dizziness did not manifest as residuals of cerebral ataxia and that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) were not met and remanded those issues back to the Board for additional adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the June 2015 Joint Motion, the parties agreed that in the August 2014 decision, the Board failed to provide an adequate statement of reasons or bases to support its findings and conclusions with regard to the issues appealed. To that end, the parties noted that in the course of determining the appropriate disability rating for the service-connected cerebral ataxia, the Board concluded that the Veteran's headaches and dizziness experienced in service did not currently manifest as residuals of the service-connected cerebral ataxia despite the report of November 2008 VA examination reflecting, in pertinent part, that "it is at least as likely as not that this [V]eteran's dizziness and headaches were related to his primary underlying cerebellar ataxia." Further, the parties noted that a May 2001 Neurology treatment record documented the Veteran's complaint of headaches since his 20's but with recent worsening related to Amantadine and Buspirone. Additionally, the parties agreed that the Board considered the Veteran's disabilities independently of each other in analyzing whether to refer his claims for consideration of an extra-schedular rating in violation of Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014) (a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.").

In light of the Joint Motion with consideration of the November 2008 report of VA examination, the Board finds that headaches and dizziness manifest as residuals of the cerebral ataxia. However, what remains unclear is the degree of severity of disability related thereto. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of the headaches and dizziness, residuals of cerebral ataxia.

Additionally, the Board recognizes that the question of an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer supra. 

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this instance, the Veteran essentially alleges that the schedular ratings for his service-connected disabilities is inadequate and does not adequately reflect the degree of social and industrial impairment he experiences as a result of these  service-connected disabilities. On this record, referral of this matter to the appropriate VA official is warranted.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his headaches and dizziness, residuals of cerebral ataxia. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's headaches and dizziness. The examiner should provide an accurate and fully descriptive assessment of the Veteran's headaches, including frequency and severity of headaches (i.e., if such headaches are productive of prostrating attacks and the frequency of such attacks) and the impact of the headaches on the Veteran's economic adaptability. 

2. The RO must refer the question of whether extraschedular ratings for the service-connected disabilities are warranted to the VA's Under Secretary for Benefits or the VA's Director of the Compensation and Pension Service for appropriate consideration and any action deemed necessary.

3. After completing this indicated development, the claims on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




